Citation Nr: 1136002	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (skin disorder).

2.  Entitlement to service connection for blurred vision (eye disorder).

3.  Entitlement to service connection for a left toe disorder.

4.  Entitlement to service connection for severe bilateral claudication (bilateral leg disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1978 to 
July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board personal hearing in April 2008.  Because the Veteran withdrew his request for a personal hearing in May 2008, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The issue of service connection for a bilateral leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a skin injury in service.

2.  Skin disorder symptoms were not chronic in service.

3.  Skin disorder symptoms have not been continuous since service separation.

4.  The Veteran does not have a current skin disability.

5.  The Veteran sustained an eye injury in service.

6.  Eye disorder symptoms were not chronic in service.

7.  Eye disorder symptoms have not been continuous since service separation.

8.  The Veteran does not have a current eye disability.

9.  The Veteran did not sustain a left toe injury or disease in service.

10.  Left toe disorder symptoms were not chronic in service.

11.  Left toe disorder symptoms have not been continuous since service separation.

12.  The Veteran does not have a current left toe disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for an eye disorder have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2010).

3.  The criteria for service connection for a left toe disorder have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely letter in February 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed skin disorder, eye disorder, or left toe disorder; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current disability of the skin, eyes, or left big toe, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  In addition, the weight of the evidence demonstrates no in-service injury or disease of the left big toe.  Because there is already competent medical evidence to decide the claims, and because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for skin disorder, eye disorder, or left toe disorder, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Refractive error of the eyes is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2010).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Skin Disorder

The Veteran contends that he has a skin disorder, and that this disorder originated in service.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a skin injury in service, but skin disorder symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic skin disorder symptoms in service are outweighed by the more contemporaneous lay and medical evidence, and are not credible.

A December 1978 service treatment record shows that the Veteran was treated for a skin injury in service.  The Veteran reported skin irritation when shaving.  The service examiner reported scaly lesions on the Veteran's cheeks.  The Veteran was prescribed medication and was ordered to not shave for one week.  In May 1979, the Veteran reported skin irritation.  The service examiner diagnosed pseudofolliculitis barbae and ordered the Veteran not to shave for one month.  The Veteran's service treatment records indicate that the Veteran's skin disorder problems resolved with treatment, and do not indicate chronic symptoms of a skin disorder in service.  The Veteran was not placed on permanent profile or permanent restriction in service because of a skin injury.  

At the July 1979 service separation examination, the service examiner did not diagnose a skin disorder, reporting as normal the "skin, lymphatics."  The July 1979 service separation examiner's review of the history is negative for any reports of skin disorder symptoms.  Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported history of a skin injury in service, or complaints, treatment, or diagnosis of a skin disorder either during service or at service separation in July 1979.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a skin disorder have not been continuous since service separation in 
July 1979.  Following service separation in July 1979, the evidence of record shows no complaints, diagnosis, or treatment for a skin disorder.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous skin disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Veteran has not contended or submitted any lay or medical evidence showing that skin disorder symptoms have been continuous since service separation.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a skin disability.  In an April 2002 private examination, the private examiner reported no skin disorder symptoms.  In a November 2005 VA treatment record, the VA examiner reported skin was intact and normal color.  In a November 2007 VA treatment record, the VA examiner reported no dry skin, no pruritis, and no rashes.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  

In this case, the record of evidence indicates that the Veteran did not incur a chronic skin disorder during service, has not experienced continuous skin disorder symptomatology since service, and does not currently have a diagnosed skin disability.  For these reasons, service connection for a skin disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a skin disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Eye Disorder

The Veteran contends that he has an eye disorder, and that this disorder originated in service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained an eye injury in service, but eye disorder symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic eye disorder symptoms in service are outweighed by the more contemporaneous evidence, and are not credible.

A March 1979 service treatment record shows that the Veteran was treated for an eye injury in service.  The Veteran reported blurred vision while reading.  The service examiner reported 20/20 vision and reported that the Veteran did not require treatment.  The Veteran's service treatment records indicate that the Veteran's eye disorder problems resolved without treatment, and do not indicate chronic symptoms of an eye disorder in service.  The Veteran was not placed on permanent profile or permanent restriction in service because of an eye injury.  

At the July 1979 service separation examination did not diagnose an eye disorder, reporting as normal the "eyes."  The July 1979 service separation examiner's review of the history is negative for any reports of eye disorder symptoms.  Neither the separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of an eye injury in service, or complaints, treatment, or diagnosis of an eye disorder either during service or at service separation in July 1979.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. 
§ 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of an eye disorder have not been continuous since service separation in July 1979.  Following service separation in July 1979, the evidence of record shows no complaints, diagnosis, or treatment for an eye disorder.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous eye disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson, 230 F.3d at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that eye disorder symptoms have been continuous since service separation.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of an eye disability.  In an April 2002 private examination, the private examiner reported normal eyes.  In a November 2005 VA treatment record, the VA examiner reported pupil reaction was within normal limits.  In a November 2007 VA treatment record, the VA examiner reported the pupils were equal, round, and reactive to light and accommodation, and sclera was clear.  Any refractive error of the eyes is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer at 225.  

In this case, the record of evidence indicates that the Veteran did not incur a chronic eye disorder during service, has not experienced continuous eye disorder symptomatology since service, and does not currently have a diagnosed eye disability.  For these reasons, service connection for an eye disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for an eye disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Toe Disorder

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left toe injury in service and that left toe disorder symptoms were not chronic in service.  Service treatment records are negative for any complaints or treatment for a left toe injury.  The evidence in this case includes the clinical evaluation at the July 1979 service separation examination that found normal "feet."  The Veteran has not contended that he suffered from a left toe injury in service or that left toe disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left toe disorder have not been continuous since service separation in 
July 1979.  Following service separation in July 1979, the evidence of record shows no complaints, diagnosis, or treatment for a left toe disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a left toe disorder in service or continuous left toe disorder symptoms after service separation.  See Buchanan at 1336; see also Maxson at 1330.  The Veteran has not contended or submitted any lay or medical evidence showing that left toe disorder symptoms have been continuous since service separation.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a left toe disability.  In an April 2002 private examination, the private examiner reported normal extremities.  In a 
November 2005 VA treatment record, the VA examiner reported the Veteran moved all extremities well.  In a November 2007 VA treatment record, the VA examiner reported no arthritis, no fractures, and no history of amputation.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer at 225.  

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a left toe injury in service, did not experience symptoms of a left toe disorder during service, has not experienced continuous left toe disorder symptomatology since service, and does not currently have a diagnosed left toe disability.  For these reasons, service connection for a left toe disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a left toe disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a skin disorder is denied.

Service connection for an eye disorder is denied.

Service connection for a left toe disorder is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c), (d) (2010).

In order to establish direct service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with severe bilateral calf claudication.  Concerning the question of in-service disease or injury, based upon information obtained from the Veteran's service treatment records, the Veteran had cramps in his legs during service.  In an October 1978 Report of Medical History, the Veteran reported left leg cramps.  

The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of current bilateral leg disorder to active service.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed severe bilateral calf claudication and his military service, in particular the reported leg cramps in service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles at 370; see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79.

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Under the circumstances, the Board finds that additional development is warranted in this case.  The Board finds that a medical opinion from an appropriate examiner, informed by consideration of the specific details of the Veteran's case, would be of assistance in facilitating proper appellate review of this issue.

Accordingly, the issue of service connection for a bilateral leg disorder is REMANDED for the following action:

1.  The AMC/RO should arrange for a VA examination to determine the etiology of the current bilateral leg disorder.  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's bilateral leg disorder.  

The examiner should offer the following opinions as to the medical probabilities that current bilateral leg disorder is attributable to the Veteran's military service.  The VA examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  What is the likelihood that the Veteran's bilateral leg disorder had its onset during his military service?  Please discuss the Veteran's report of leg cramps during service (October 1978 Report of Medical History).
      
      (b)  What is the likelihood that that the Veteran's bilateral leg disorder is related to service, including to reported leg cramps during service?

In assessing the relative likelihood as to origin and etiology of the hypertension specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinions given.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why such opinion could not be offered.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a bilateral leg disorder should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


